Citation Nr: 0609604	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-43 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from February 1945 to 
December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma

The appellant was born in July 1922, and he is currently 83 
years old.  In March 2006, the Board granted the appellant's 
motion to advance this appeal on the Board's docket due to 
his advanced age.  

In the Appellant's Brief dated in March 2006, the 
representative appears to have requested reopening of the 
previously denied claim seeking service connection for a 
hearing loss disability (with a secondary adjustment disorder 
with mixed anxiety and depression) based upon the receipt of 
new and material evidence in the form of October and December 
2003 reports by Dr. R.T. Maxwell, a private psychologist.  
Although reopening of this claim was denied by unappealed 
rating action dated in February 2005, the October and 
December 2003 reports by Dr. Maxwell were not considered at 
that time.  Accordingly, this matter is referred to the RO 
for appropriate further action.  


FINDINGS OF FACT

1.  The appellant did not engage in combat with the enemy.  

2.  The claimed stressor events which allegedly occurred 
during the appellant's active service have not been verified, 
and the appellant has failed to submit specific information 
to enable VA to attempt to verify his claimed stressors.  


CONCLUSION OF LAW

Entitlement to service connection for PTSD is not 
established.  38 U.S.C.A. § 1110 (West 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  See, e.g., the letters addressed to 
the appellant by VA dated April 1 and May 30, 2003; 
September 30, 2004; and September 23, 2005.  In these 
letters, VA specifically informed the appellant of the 
current status of his claim and of the evidence already of 
record in support of the claim, and of what the evidence must 
show in order to support the claim.  The appellant was also 
asked to inform VA of any additional evidence or information 
which he thought would support his claim, so that the RO 
could attempt to obtain this additional evidence for him.  
Moreover, since the veteran was informed of the evidence that 
would be pertinent to his claim and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  He was specifically 
asked to submit any relevant documents in his possession in 
the September 2005 letter.  Therefore, to this extent, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the U. 
S. Court of Appeals for Veterans Claims (hereinafter the 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.   

Moreover, the service medical records and all private medical 
records submitted by the appellant have been reviewed in 
connection with this claim.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim, and the Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in December 2003.  Subsequently, 
additional notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in April 2005.  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of this claim would have 
been different had initial adjudication been preceded by 
complete VCAA notification and development.  In sum, the 
Board is satisfied that VA has properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and Pelegrini.  Any 
remaining procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Entitlement to service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  Cf. 38 C.F.R. § 3.304(f) 
(1996).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The appellant served on active service during and after World 
War II.  He served overseas in the Philippines and later in 
Korea.  A private psychologist who treated the appellant in 
2003 reported a diagnosis of an adjustment disorder "related 
to his combat experiences in WWII" as well as to a "service 
connected" hearing loss.  Likewise, the appellant's 
representative apparently believed that he was a combat 
veteran and asked him at the hearing if he had witnessed 
Japanese war crimes and atrocities committed against Filipino 
civilians, to which the appellant responded affirmatively.  
However, the appellant arrived in the Philippines on 
September 24, 1945, over one month after the Japanese 
surrender which ended the war on August 15, 1945; he admitted 
to a private psychiatrist who saw him in March 2004 that he 
had seen "no action" in service, although he had seen dead 
bodies; and he testified in March 2005 that he had never been 
wounded or injured in service.  The available official 
service records indicate that the appellant worked in the 
motor pool as an automotive mechanic, and they reflect no 
medals, awards, commendations, or other evidence indicative 
of combat with the enemy.  The Board has therefore concluded 
that the appellant did not engage in combat with the enemy.  
Consequently, in accordance with the controlling Federal 
regulation, the appellant's claimed stressor events in 
service must be independently verified before a diagnosis of 
PTSD can be accepted as valid under 38 C.F.R. § 3.304(f) or 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., 1994 (DSM-IV).  

As of the present time, the appellant has provided only very 
vague and anecdotal evidence of stressor events in service, 
such as seeing dead bodies and rooming with an individual who 
kept a candle in a hollowed-out skull.  He also testified at 
the March 2005 hearing that he knew of one American soldier 
allegedly killed by civilians while on guard duty in the 
Philippines, but it was unclear whether he actually witnessed 
this incident or only heard of it later.  Although requested 
to do so, the appellant has not provided information specific 
enough to enable VA to verify any of these claimed stressor 
events, all of which occurred approximately 60 years ago.  In 
a May 2004 written statement, the appellant thought that he 
was assigned to the 80th Field Artillery Battalion when these 
events occurred, but his service records indicate that the 
80th Field Artillery Battalion was the unit at Fort Sam 
Houston, Texas, to which the appellant was assigned when he 
was discharged from active service in December 1946.  He 
later testified at the March 2005 hearing that he could not 
remember the unit or units to which he was assigned in the 
Philippines, nor could he remember the names of any 
individuals involved in the alleged stressor events or who 
could corroborate his contentions.  

Unfortunately, the appellant's service personnel records, 
which might at least indicate the units to which he was 
assigned overseas are unavailable for review at this time and 
were most likely destroyed in a fire at the National 
Personnel Records Center in 1973 (his service medical records 
were earlier retrieved by VA in connection with a dental 
claim filed in 1947).  The Board is mindful of its heightened 
obligations in such a situation, see O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991), but the appellant has provided 
no specific information to enable VA to attempt to verify the 
claimed stressor events.  

The service medical records are devoid of complaints, 
treatments, findings, or diagnoses indicative of any 
psychiatric disability during service, and the current record 
reflects no psychiatric treatments earlier than 2003.  
Although a private psychiatrist diagnosed PTSD in March 2004, 
this diagnosis is not related to a verified stressor event in 
service and is insufficient for the present claim.  Under 
these circumstances, where there is no reasonable possibility 
of verifying the appellant's claimed stressor events in 
service, a VA examination or further VA assistance to the 
appellant is not required.  See 38 C.F.R. § 3.159(c)(4) and 
(d).  Likewise, entitlement to service connection for a 
bilateral hearing loss disability has been repeatedly denied, 
most recently by unappealed rating action dated in February 
2005.  Thus, any claim based upon medical evidence of a 
psychiatric disability (other than PTSD) secondary to the 
appellant's hearing loss is moot, at least for the present.  

Since a preponderance of the evidence is unfavorable to the 
claim, service connection for PTSD will be denied.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


